DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 12-15 are allowed.
Reasons for Allowance
The closet prior art is Zatorski (US 20190085714) and Maljean (US 20200340406). Zatorski teaches electric machines coupled to a reduction gearbox in a gas turbine engine where the electric machines and the gearbox overlap with the rotating stages of the low-pressure compressor. Maljean teaches an electric machine coupled to a reduction gearbox in a gas turbine engine where the electric machine and the reduction gearbox are forward of the rotating stages of the low-pressure compressor. The combination of Zatorski and Maljean doesn’t teach or suggest, as claimed, a gas turbine engine where the reduction gearbox is located axially forward of the low-pressure compressor and the one or more electric machines partially or fully axially overlap with rotating stages of the low-pressure compressor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741